Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Juan Martinez d/b/a Gratz Food Market,
Respondent.

Docket No. C-12-1036
FDA Docket No. FDA-2012-H-0791

Decision No. CR2616

Date: September 18, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

I enter a default judgment against Respondent, Juan Martinez d/b/a Gratz Food
Market. The Center for Tobacco Products (CTP) filed an administrative complaint
against Respondent that alleges facts and legal authority that are sufficient to
justify the imposition of a civil money penalty of $500. Respondent did not timely
answer the complaint nor did Respondent request an extension of time within
which to file an answer.

CTP began this case by serving a complaint on Respondent and by filing a copy of
the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that Respondent impermissibly sold
tobacco products to a minor and failed to verify the age of a person purchasing
tobacco products, violating the Federal Food, Drug, and Cosmetic Act (Act) and
its implementing regulations at 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $500.
On July 30, 2012, CTP served the complaint on Respondent by United Parcel

Service, as is provided for by 21 C.F.R. §§ 17.5 and 17.7. In the complaint and

accompanying cover letter, CTP explained that, within 30 days, Respondent

should pay the penalty, file an answer, or request an extension of time in whic’
file an answer. CTP warned Respondent that, if Respondent failed to take one
these actions within 30 days, the Administrative Law Judge could, pursuant to

to
of
21

C.F.

prop
regul

lam

penalty and the Respondent fails to answer timely or to request an extension. 21

C.F.

appropriate here, and I conclude that it is merited based on the allegations of the

R. § 17.11, issue an initial decision ordering it to pay the full amount of the
osed penalty. Respondent did not file an answer within the time provided by
ation.

required to issue a default judgment if the complaint is sufficient to justify a

R. § 17.11(a). For that reason, I decide whether a default judgment is

administrative complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume that the following facts alleged in the

com]

plaint are true. Specifically:

Respondent owns a business that sells tobacco products under the name of
Gratz Food Market. The business is located at 4500 N. Gratz Street,
Philadelphia, PA 19140.

On August 17, 2011, an FDA-commissioned inspector made observations
at Respondent’s place of business that included: the sale of cigarettes or
smokeless tobacco to a minor under the age of 18 and failure to verify the
identification of the purchaser by means of photo identification containing
the bearer’s date of birth.

On November 10, 2011, CTP issued a Warning Letter to Respondent that
recited the August 17, 2011 observations. The letter informed Respondent
that the observed facts constituted violations of regulations at 21 CFR §
1140.14(a) and (b) that prohibited sales of tobacco products to individuals
under the age of 18 and that required sellers of tobacco products to verify
the age of purchasers by means of photo identification containing the
bearer’s date of birth. It advised Respondent that failure to correct the
violation could result in the imposition of a civil money penalty or other
regulatory action by FDA.

The Warning Letter was delivered to Respondent. On February 13, 2012,
Respondent replied to the Warning Letter. Respondent acknowledged that
he was the owner of Gratz Food Market. Respondent asserted that he had
reiterated the rules and regulations governing sale of tobacco products to all
of his employees. He asserted, additionally, that he and his employees
would in the future check purchasers for proper identification of age.

e¢ On March 30, 2012, at about 3:02 p.m., an inspector observed a minor
under the age of 18 buy a package Newport Non-Menthol cigarettes at
Respondent’s place of business. Additionally, the inspector observed that
the minor’s identification was not verified before the sale by means of
photo identification containing the bearer’s date of birth.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing the tobacco product is younger than 18 years of age.

Here, Respondent sold tobacco products to individuals younger than age 18 on
two occasions, on August 17, 2011 and March 30, 2012. On both occasions,
Respondent failed to verify the age of the purchaser. These actions and omissions
by Respondent constitute a violation of law for which a civil money penalty is
merited. Therefore, I find that a civil money penalty of $500 is permissible under
21 C.F.R. § 17.2

/s/
Steven T. Kessel
Administrative Law Judge

